Citation Nr: 0629825	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut.  The RO at 
that time, while finding that a previous denial of service 
connection for hepatitis C was confirmed and continued, and 
after finding that the prior claim was "considered 
reopened," denied the veteran's claim for service connection 
for hepatitis C on the merits.  

In December 1996 and August 2002, service connection for 
hepatitis was denied.  VA notified the veteran of these 
decisions in December 1996 and August 2002, respectively.  He 
did not appeal either decision.  The submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

The veteran failed to report for hearings scheduled to have 
been conducted by a local hearing officer in February 2004, 
and before a Veterans Law Judge (in June 2005).


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in an 
August 2002 rating decision when the RO confirmed and 
continued a December 1996 denial which was based on a finding 
that hepatitis C was not shown in service, was not incurred 
in or aggravated by military service, and that it had not 
existed since military service.  Notice was issued to the 
veteran in the same month, and a timely appeal was not 
initiated.  

2.  The evidence added to the record since entry of the 
August 2002 denial does not tend to relate to an 
unestablished fact necessary to substantiate the claim, does 
not tend to show that the veteran has hepatitis C as a result 
of his military service, and considered by itself or together 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying entitlement to 
service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

2.  New and material evidence has been not submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a current disability; evidence of a 
nexus between service and the disability; the degree of 
disability; and the effective date of any disability 
benefits.  The veteran must also be notified to submit all 
evidence in his possession, what specific evidence he is to 
provide, and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record, and in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002).


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of December 2002 
and November 2005 letters, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  This 
additional notice was subsequently afforded the veteran as 
part of a March 2006 letter.  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The claim was readjudicated in a 
March 2006 supplemental statement of the case (SSOC).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

As noted in the INTRODUCTION above, entitlement to service 
connection for hepatitis was previously denied by the RO in 
December 1996 and August 2002.  The August 2002 decision is 
the last final decision of record in light of the absence of 
a perfected appeal.  38 U.S.C.A. § 7105.  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that August 2002 final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Barnett.


A review of the February 2003 rating decision at issue 
reveals a reference to the December 1996 rating decision 
(though the RO erroneously cited the date as December 
"2998," instead of "1996."  The December 2002 letter also 
informed the veteran that his claim had been previously 
denied in August 2002 and that that decision was final.  The 
letter also advised the veteran was to what type of evidence 
needed to be provided for entitlement to service connection.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, the Court held that in a 
claim to reopen it is vital to explain with particularity 
what specific evidence would constitute new and material 
evidence in the context of the prior final rating decision. 

Here, the veteran has been provided notice of the need to 
submit new and material evidence (by letters of December 2002 
November 2005), and has also been provided, as part of the 
March 2006 supplemental statement of the case, notice of the 
appropriate legal definition of new and material evidence.  
The appellant has essentially been provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes what evidence is 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.  In this case, the RO looked at 
the bases for the denial in the prior decisions and then 
provided the veteran a specifically tailored notice, in 
December 2002 which addressed the August 2002 decision.  
Accordingly, further development is not required.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran's service medical records make no mention of any 
hepatitis-related pathology.  

In September 1996, the veteran submitted a claim for 
hepatitis "C."  He added that this was documented in blood 
work taken in 1995.  

An October 1995 private medical record, received by VA in 
October 1996, shows a diagnosis of chronic hepatitis C.  
Other private medical records include a diagnosis of 
hepatitis C in August and September 1996.  

Service connection for hepatitis was denied by the RO in 
December 1996. At that time the RO found that the veteran was 
not treated for hepatitis during service, and that the 
postservice diagnosis of hepatitis was in 1995, some 24 years 
following his service separation.  Essentially, the RO found 
that hepatitis was not incurred in or aggravated by military 
service.  He was notified of this decision in December 1996, 
but did not perfect an appeal.

The veteran filed a claim to reopen the issue of entitlement 
to service connection for hepatitis in May 2001.  The RO 
found in August 2002 that new and material evidence had not 
been submitted after the December 1996 prior decision 
sufficient to reopen the claim for service connection for 
hepatitis.  The veteran was notified in August 2002.  He 
again did not perfect an appeal.  

The veteran again sought to "reopen" his claim in October 
2002.  He indicated that risk factors attributable to his 
hepatitis included being subjected to air injector gun 
inoculations, and being exposed to blood while loading 
wounded comrades onto helicopters.  

The RO, in February 2003, confirmed and continued the 
previous denial of service connection for hepatitis.  In so 
doing, the RO considered the veteran's claim to be 
"reopened."  But see Barnett.  

A December 2002 private medical record, received by VA in 
February 2003, includes a diagnosis of chronic hepatitis.

A VA outpatient treatment record, dated in October 2002 
includes a diagnosis of history of asymptomatic hepatitis C, 
etiology unknown, risk factors listed above.  The record 
noted that the veteran had no tattoos, but that he had tried 
intravenous drugs on one occasion.  He also admitted to 
trying cocaine.  The veteran also reported having air gun 
immunizations in service, as well as visiting brothels while 
in Vietnam.

The report of a July 2003 VA liver, gall bladder, and 
pancreas examination includes a diagnosis of documented 
history of hepatitis C infection.  The examiner opined that, 
by the veteran's own account, his isolated intravenous drug 
use was "as likely as not" the contributing factor in the 
development of the hepatitis C.  

A September 2004 VA outpatient treatment record also includes 
a diagnosis of hepatitis C.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2005).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) 
(2005).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (February 10, 
1998).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence, 
and lay persons are not competent to offer a medical opinion 
linking a disorder to service.  Id.

Analysis

As noted, in August 2002 the RO denied entitlement to service 
connection for hepatitis C.  The veteran was notified of his 
appellate rights.  He did not appeal.  As such, the August 
2002 RO action is final, 38 U.S.C.A. § 7105, and the claim 
may not be reopened unless new and material evidence is 
received.  Id.; 38 U.S.C.A. § 5108.  

The Board again observes that the August 2002 rating decision 
confirmed and continued the prior December 1996 rating 
decision, which denied service connection based on a finding 
that the disorder was not shown in service, was not incurred 
in or aggravated by military service, and that it had not 
existed since military service.

As service connection for hepatitis was denied because such 
disability was not shown to be either related to service or 
aggravated therein, for new evidence to be material in this 
matter, it would have to tend to relate the veteran's 
hepatitis C to service.

The additional evidence received since August 2002 consists 
essentially of VA medical treatment records, and a July 2003 
VA examination report.  This evidence is "new" in the sense 
that it was not before the RO at the time of the August 2002 
determination.  However, as it relates to the instant claim, 
the medical records simply confirm a fact that is not in 
dispute.  They show that the veteran has hepatitis C, 
something that was well-established in August 2002.  The 
evidence submitted since August 2002 does not in any way 
relate hepatitis C to the veteran's service.  In fact, as 
part of the July 2003 VA examination the examiner 
specifically opined that the veteran's admitted intravenous 
drug use was "as likely as not" the contributing factor in 
the development of the hepatitis C.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.301, 3.1(m).  Thus, this medical evidence does 
not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

Regarding the veteran's own assertions that his hepatitis C 
problems are related to service (being inoculated with air 
guns and being exposed to the blood of other servicemen), 
there is no medical evidence supporting these theories, and 
such lay statements are not competent evidence because 
offering a medical nexus opinion in this case would be a 
matter requiring medical expertise which the appellant is not 
shown to possess.  Espiritu.

In sum, while some of the evidence received since the August 
2002 RO rating determination may be new, none is material.  
The claim is not reopened.

The benefit sought on appeal is denied.




ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for hepatitis C is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


